DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,649,458, in view of Lockwood et al. (US 10,268,191).  The entire scope of the Application claim (vehicle sensor subsystems, iteration of suggested trajectories and scores based on distributions of predicted vicinity trajectories, following the determined suggested trajectory) is comprised within the Patent claim, except for the prediction module “configured to generate an output in response to receiving the first suggested trajectory as an input” and the first predicted trajectory “generated based on the output of the prediction module fed back to the trajectory planning module.” 
Lockwood teaches a prediction module configured to generate an output in response to receiving the first suggested trajectory as an input and a first predicted trajectory generated based on the output of the prediction module fed back to the trajectory planning module.
It would have been obvious to one of ordinary skill in the art to provide the Patent with Lockwood in order to improve the Patent with Lockwood’s teaching so that the prediction module continuously improves its prediction accuracy.

Claim Rejections - 35 USC § 102/103
Claims 1-3, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiao et al. (US 2018/0141544), in view of Lockwood et al. (US 10,268,191).

As to claim 1, Xiao discloses a system comprising: a data processor [0094, 0114]; and 
a trajectory planning module, executable by the data processor, configured to: 
generate a first suggested trajectory for an autonomous vehicle [0026], the first suggested trajectory configured to comply with pre-defined goals for the autonomous vehicle [0029, 0119-0123]; 
generate a first distribution of predicted resulting trajectories for each of proximate agents using a prediction module configured to generate an output in response to receiving the first “output” being interpreted to be at least the first distribution of predicted resulting trajectories generated, therefore Xiao teaches such in [0124-0126], e.g., “the processor 708 can, for example, apply stochastic modeling…output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time ‘t’ in the future…ellipses 928, may provide all the possible positions for the vehicle or object based on the past measurements 600 and/or constraints 638…”), the first distributions of predicted resulting trajectories being reactions to the first suggested trajectory of the autonomous vehicle and generated based on the output of the prediction module fed back to the trajectory planning module ([0125], e.g., “paths of the rest of objects cars can be generated according to a constantly-improving machine learning model [e.g., a supervised learning/reinforcement learning]”), wherein the proximate agents are vehicles in the vicinity of the autonomous vehicle [0027-0029, 0125]; 
score the first suggested trajectory based on the reactions of the proximate agents to the first suggested trajectory of the autonomous vehicle, the score corresponding to a level to which the first suggested trajectory complies with the pre-defined goals of the autonomous vehicle [0029, 0127-0131]; 
generate a second suggested trajectory for the autonomous vehicle if the score for the first suggested trajectory is below a minimum acceptable threshold [0146]; and 
cause a vehicle control subsystem of the autonomous vehicle to manipulate the autonomous vehicle to follow a suggested trajectory, if the score for the suggested trajectory is at or above the minimum acceptable threshold [0146].
Although it is believed that Xiao discloses the amended claim limitations above, in the interest of compact prosecution, in the case that applicant disagrees, Lockwood is hereby provided to make abundantly clear that the amended limitation is a well-known feature in the art.
Lockwood discloses a prediction module configured to generate an output in response to receiving the first suggested trajectory as an input and first distributions of predicted resulting trajectories generated based on the output of the prediction module fed back to the trajectory 
It would have been obvious to one of ordinary skill in the art to provide Xiao with Lockwood in order to continuously improve the prediction module decision making, as taught by Lockwood and/or Xiao.

As to claim 2, Xiao further discloses the system of claim 1 wherein the first distribution of predicted resulting trajectories is generated to predict behaviors and trajectories of proximate vehicles [0027-0029, 0125].

As to claim 3, Xiao further discloses the system of claim 2 wherein the prediction module is trained with machine learning using a human driving behavior data [0086, 0120-0125].

As to claim 7, Xiao further discloses the system of claim 1 wherein the trajectory planning module is configured to output a suggested trajectory for the autonomous vehicle when the score corresponding to the suggested trajectory is at or above the minimum acceptable threshold [0167].

As to claim 8, Xiao further discloses the system of claim 1 wherein the trajectory planning module is configured to output a suggested trajectory for the autonomous vehicle according to the predicted resulting trajectories of the proximate agents [0167].

As to claim 9, Xiao further discloses the system of claim 1 wherein the trajectory planning module and the prediction module form a feedback loop [0058].

As to claim 10, Xiao discloses a method comprising: 

generating, by use of the data processor, a first distribution of predicted resulting trajectories for each of proximate agents using a prediction module configured to generate an output in response to receiving the first suggested trajectory as an input (“output” being interpreted to be at least the first distribution of predicted resulting trajectories generated, therefore Xiao teaches such in [0124-0126], e.g., “the processor 708 can, for example, apply stochastic modeling…output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time ‘t’ in the future…ellipses 928, may provide all the possible positions for the vehicle or object based on the past measurements 600 and/or constraints 638…”), the first distributions of predicted resulting trajectories being reactions to the first suggested trajectory of the autonomous vehicle and generated based on the output of the prediction module fed back to the trajectory planning module ([0125], e.g., “paths of the rest of objects cars can be generated according to a constantly-improving machine learning model [e.g., a supervised learning/reinforcement learning]”), wherein the proximate agents are vehicles in the vicinity of the autonomous vehicle [0027-0029, 0125]; 
scoring, by use of the data processor, the first suggested trajectory based on the reactions of the proximate agents to the first suggested trajectory of the autonomous vehicle, a score corresponding to a level to which the first suggested trajectory complies with the pre- defined goals of the autonomous vehicle [0029, 0127-0131]; 
generating, by use of the data processor, a second suggested trajectory for the autonomous vehicle if the score for the first suggested trajectory is below a minimum acceptable threshold [0146]; and 
causing a vehicle control subsystem of the autonomous vehicle to manipulate the autonomous vehicle to follow a suggested trajectory, if the score for the suggested trajectory is at or above the minimum acceptable threshold [0146].

Lockwood discloses a prediction module configured to generate an output in response to receiving the first suggested trajectory as an input and first distributions of predicted resulting trajectories generated based on the output of the prediction module fed back to the trajectory planning module in column 26, lines 18-42.  Lockwood teaches in that paragraph that the feedback is used to improve the prediction module decision making. 
It would have been obvious to one of ordinary skill in the art to provide Xiao with Lockwood in order to continuously improve the prediction module decision making, as taught by Lockwood and/or Xiao.

As to claim 11, Xiao further discloses the method of claim 10 comprising creating trajectories for training the prediction module based on an input of a human driving behavior data [0120-0122, 0125].

As to claim 12, Xiao further discloses the method of claim 10 comprising causing the prediction module to retain information corresponding to predicted trajectories of proximate agents as polynomial expression or data representations [0120-0122, 0125].

As to claim 13, Xiao further discloses the method of claim 10 comprising training the prediction module with machine learning using a real-world data corresponding to human driving behaviors [0120-0122, 0125].

As to claim 15, Xiao discloses a non-transitory machine-useable storage medium embodying instructions which, when executed by a data processor [0094, 0114], cause the data processor to: 

generate a first distribution of predicted resulting trajectories for each of proximate agents using a prediction module configured to generate an output in response to receiving the first suggested trajectory as an input (“output” being interpreted to be at least the first distribution of predicted resulting trajectories generated, therefore Xiao teaches such in [0124-0126], e.g., “the processor 708 can, for example, apply stochastic modeling…output of the stochastic model is a probability that the vehicle or object will be in a particular position at some time ‘t’ in the future…ellipses 928, may provide all the possible positions for the vehicle or object based on the past measurements 600 and/or constraints 638…”), the first distributions of predicted resulting trajectories being reactions to the first suggested trajectory of the autonomous vehicle and generated based on the output of the prediction module fed back to the trajectory planning module ([0125], e.g., “paths of the rest of objects cars can be generated according to a constantly-improving machine learning model [e.g., a supervised learning/reinforcement learning]”), wherein the proximate agents are vehicles in the vicinity of the autonomous vehicle [0027-0029, 0125]; 
score the first suggested trajectory based on the reactions of the proximate agents to the first suggested trajectory of the autonomous vehicle, the score corresponding to a level to which the first suggested trajectory complies with the pre-defined goals of the autonomous vehicle [0029, 0127-0131]; 
generate a second suggested trajectory for the autonomous vehicle if the score for the first suggested trajectory is below a minimum acceptable threshold [0146]; and 
cause a vehicle control subsystem of the autonomous vehicle to manipulate the autonomous vehicle to follow a suggested trajectory, if the score for the suggested trajectory is at or above the minimum acceptable threshold [0146].

Lockwood discloses a prediction module configured to generate an output in response to receiving the first suggested trajectory as an input and first distributions of predicted resulting trajectories generated based on the output of the prediction module fed back to the trajectory planning module in column 26, lines 18-42.  Lockwood teaches in that paragraph that the feedback is used to improve the prediction module decision making. 
It would have been obvious to one of ordinary skill in the art to provide Xiao with Lockwood in order to continuously improve the prediction module decision making, as taught by Lockwood and/or Xiao.

As to claim 16, Xiao further discloses the non-transitory machine-useable storage medium of claim 15 wherein the instructions are further configured to use one or more vehicle sensor subsystems to generate input object data related to objects detected in proximity to the autonomous vehicle, the input object data comprising speed and trajectory data corresponding to the proximate agents, wherein the proximate agents are detectable by the vehicle sensor subsystems [0033, 0037, 0049-0053].

As to claim 17, Xiao further discloses the non-transitory machine-useable storage medium of claim 16 wherein each of the vehicle sensor subsystems comprises at least one of an inertial measurement unit (IMU), a Global Positioning System (GPS) transceiver, a radar, a laser range finder, and one or more cameras [0033, 0037, 0049-0053].

As to claim 18, Xiao further discloses the non-transitory machine-useable storage medium of claim 16 wherein each of the vehicle sensor subsystems comprises at least one of an 02 monitor, a fuel gauge, and an engine oil temperature [0064].



As to claim 20, Xiao further discloses the non-transitory machine-useable storage medium of claim 15 wherein the minimum acceptable threshold is a pre-defined score with factors, wherein the factors comprise a turning rate, an acceleration, a stopping rate, and a speed, of the autonomous vehicle, wherein the factors further comprise a spacing between the autonomous vehicle and other vehicles [0029, 0119-0123].

Claims 4-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao, in view of Lockwood.

As to claim 4, Xiao further discloses the system of claim 1 wherein the first distributions of predicted resulting trajectories are based on an input object data corresponding to the proximate agents and the first suggested trajectory [0086, 0120-0125].
However, Xiao is silent with respect to wherein the predicted resulting trajectories of each of the first distributions has an associated confidence level.
Lockwood discloses associated confidence levels for predicted maneuvers or events, e.g. trajectories (at least col 2, line 32-39).  Lockwood teaches that confidence levels are useful to request human intervention in an autonomous vehicle operation to resolve uncertainty and make progress (at least col 2, line 39-42).
It would have been obvious to one of ordinary skill in the art to provide Xiao with Lockwood in order to improve Xiao with the ability to request human intervention to resolve uncertainty and make progress, as taught by Lockwood.



As to claim 6, Xiao further discloses the system of claim 5 wherein the trajectory planning module is configured to repeatedly generate distributions of predicted resulting trajectories and associated confidence levels, until the score corresponding to the suggested trajectory is at or above the minimum acceptable threshold or until a time period or iteration count is exceeded [0150-0154].

As to claim 14, Xiao discloses the claimed invention, as shown above.  However, it is silent with respect to wherein a loss function is used to examine and correct results of the training.
Lockwood discloses a loss function to examine and correct results of the training (col 26, line 18-42).  Lockwood teaches that the loss function helps minimize undesirable attributes (col 26, line 31-42).
It would have been obvious to one of ordinary skill in the art to provide Xiao with Lockwood in order to minimize any undesirable attributes in the training, as taught by Lockwood.

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. With respect to applicant’s arguments regarding double patenting claim rejections, said arguments are not persuasive since, as shown above, at least Lockwood obviates the differences between the Patent and instant claims.  With respect to applicant’s arguments regarding claim rejections under 35 USC 102/103, as shown above, Xiao still teaches the amended limitations in the argument and, even if not, Lockwood obviates said limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664